DECISION
In the court's Journal Entry, filed March 20, 2009, the court stated that if Plaintiff failed to provide the requested child care provider information, "the court [would] issue a decision stating that Plaintiff's tax-to-pay for tax year 2007 is $1,359."
On April 7, 2009, Defendant's representative, James Carter, Auditor, wrote to the court, with a copy to Plaintiff, stating that Defendant had "not received any information or correspondence from the plaintiff or her child care provider."
Because Plaintiff failed to provide the requested information in support of her claimed child care expenses, Defendant's proposed adjustment and computed tax-to-pay in the amount of $1,359, as stated in Defendant's written status report dated March 18, 2009, is accepted. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Plaintiff's tax-to-pay is $1,359 for tax year
2007. Interest and penalty may be assessed in accordance with the applicable statutes.
Dated this ___ day of April 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onApril 21, 2009. The Court filed and entered this document on April 21,2009.